FILED
                             NOT FOR PUBLICATION                            JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WALTER BURNS,                                    No. 11-16106

               Plaintiff,                        D.C. No. 4:11-cv-00023-CW

  and
                                                 MEMORANDUM *
ALICE BURNS,

               Plaintiff - Appellant,

  v.

FIRST AMERICAN TRUSTEE
SERVICING SOLUTIONS LLP; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Northern District of California
                     Claudia A. Wilken, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alice Burns appeals pro se from the district court’s judgment dismissing her

action arising out of foreclosure proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Thompson v. Davis, 295 F.3d 890, 895 (9th

Cir. 2002) (per curiam), and we affirm.

      The district court properly concluded that Burns’ mortgage contract did not

subject Burns to involuntary servitude and properly dismissed Burns’ claims

premised on this servitude theory. See United States v. Kozminski, 487 U.S. 931,

943 (1988) (involuntary servitude is established when a “victim had no available

choice but to work or be subject to legal sanction”); see also Cafasso v. Gen.

Dynamics C4 Sys., 637 F.3d 1047, 1054 (9th Cir. 2011) (“In reviewing the

dismissal of a complaint, we inquire whether the complaint’s factual allegations,

together with all reasonable inferences, state a plausible claim for relief.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor matters raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      We lack jurisdiction to review the district court’s order denying Burns’

motion for reconsideration because Burns failed to file an amended notice of

appeal from that order. See Fed. R. App. P. 4(a)(4)(B)(ii).




                                            2                                     11-16106
      Burns’ remaining contentions are unpersuasive.

      Finally, Burns’ motion to certify the matter to the United States Supreme

Court is denied.

      AFFIRMED.




                                         3                                  11-16106